Title: James Martin to Thomas Jefferson, 15 January 1810
From: Martin, James
To: Jefferson, Thomas


          
            D sir
             
                     Jany 15th 1810
          
          
		   
		  
		   
		  I have to inform you that I have closed the sale of your land with Mr Samuel J. Harrison of Lynchburg at £1200 ⅓ 
                  pagt the 1st April and the other ⅔ in two annuel Installments I think there is no doubt but those payments will be made pountually to the day, an he wishes you on making the first payment to make him a deed at the time Mr S. J Harrison is to give you good and approved security, I tryed him to make payment agreeable to your letter in the
			 month of January but he said he could not but it would be certain on the first day of April Since the sale Samuel Scott has Sent a parsel of hands on the Land 
                  
                  
                  
                  
			 
			 
                  
                  
                  and is now cutting an destroying the timber at a Most dredful rate and say he means to keep full possession,
			 Mr Griffin and myself gave him Notice that if he did not go of it would be at his rask Mr Harrison wishes you to git th him off the land immidiately & we wish you to write up without delay what steps we shall take or perhaps you could do much in the business if you could possibly come up yourself we shall wait your Instructions
          
            from your most obedient
            
                  James Martin
          
        